Case 0:18-cv-62261-BB Document 6 Entered on FLSD Docket 10/30/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-62261-BLOOM/Valle

 AHMAD AL-AUOISI,

         Plaintiff,

 vs.

 SYNERGETIC COMMUNICATIONS, INC.,

       Defendant.
 _________________________/

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

         THIS CAUSE is before the Court upon sua sponte review of the record. On October 17,

 2018, the Court entered an Order Administratively Closing Case, ECF No. [5], instructing the

 parties to file a stipulation for dismissal on or before October 26, 2018. To date, the parties have

 not complied, nor have they shown cause.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The above-styled case is DISMISSED WITHOUT PREJUDICE;

             2. Each party shall bear its own attorneys’ fees and costs;

             3. To the extent not otherwise disposed of, all pending motions are denied as

                 MOOT and all deadlines are TERMINATED;

             4. The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of October,

 2018.



                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Case 0:18-cv-62261-BB Document 6 Entered on FLSD Docket 10/30/2018 Page 2 of 2
                                              Case No. 18-cv-62261-BLOOM/Valle



 Copies to:

 Counsel of Record




                                      2
